Citation Nr: 1139301	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of L5-S1 related to multiple in-service back injuries.



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to June 1982 and from November 1984 to December 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, granted service connection for residuals of a back injury at a noncompensable disability rating.  

In a March 2011 rating decision, the RO increased the disability rating for the back disability to 10 percent.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to an increased rating for the issue of degenerative disc disease of L5-S1 related to multiple in-service back injuries for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran also perfected an appeal of the RO's denial of service connection for sinusitis in the January 2007 rating decision; however, that issue was resolved in the Veteran's favor in the aforementioned March 2011 rating decision.  The Veteran has not appealed either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.

This case was initially before the Board in March 2010, at which time it denied service connection for a right ankle disorder and service connection for a right wrist disorder, and remanded, in pertinent part, the issue currently on appeal for further evidentiary development.  It was again before the Board in May 2011, at which time the Board denied a claim for an initial disability rating in excess of 10 percent for acne keloidalis nuchae, with residual scarring, and remanded the current issue on appeal due to noncompliance with its March 2010 remand directives.  The case has returned to the Board and is again ready for appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue concerning the Veteran's service-connected back disability, the Board again finds that additional development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board finds that a remand is necessary in order to comply with remand directives it had set forth in its May 2011 remand concerning the Veteran's service-connected degenerative disc disease of L5-S1 related to multiple in-service back injuries.  Specifically, in the May 2011 remand, the Board directed the RO to, in pertinent part, provide the Veteran with a VA orthopedic examination to determine the current nature and severity of his back disability.  The VA examiner was specifically requested to include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months, as the Veteran's back disability is currently rated under Diagnostic Code 5243 (intervertebral disc syndrome (IVDS)), under which disability ratings are based on the criterion of total duration of incapacitating episodes.  In this regard, the Veteran was provided a VA examination in June 2010; however, the June 2010 VA examination report was completely silent on whether the Veteran suffered from incapacitating episodes, a crucial criterion under Diagnostic Code 5243.

However, a review of the claims file following the May 2011 reveals that, following the May 2011 Board remand, no VA examination was conducted and no VA examination report discussing incapacitating episodes or their total duration was associated with the claims file.  The Board observes that an August 2011 supplemental statement of the case (SSOC) makes no reference to the May 2011 Board remand or its remand directives.  Furthermore, the August 2011 SSOC referenced a hearing during which the Veteran asserted he experienced four weeks of incapacitating episodes yearly.  However, the Veteran in this case has never requested a hearing, nor has he ever been scheduled to attend a hearing.  

While the August 2011 SSOC noted that the Veteran reported during the June 2010 VA examination that he missed two weeks of work due to his service-connected back disability and that there were no reports of hospitalization due to the back disability, the Board nevertheless finds the mere observation of these facts to be inadequate.  As discussed above, the rating criteria for Diagnostic Code 5243 require information regarding incapacitating episodes and their total duration.  Thus, it is crucial for an examination report to include an explicit discussion pertaining to the rating criteria concerned.  In this regard, VA's duty to assist the Veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Furthermore, the Veteran and his wife have alleged that he suffers incapacitating episodes of at least four weeks every year, an allegation that, if proven true, would warrant a disability rating of 40 percent under Diagnostic Code 5243.  See the Veteran's and his wife's statements dated in November 2008.  Thus, another remand is necessary for another VA examination that includes a discussion of such information.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his degenerative disc disease of L5-S1 related to multiple in-service back injuries.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the back disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the back or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

The examination report should also include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

Finally, the examiner should indicate the effect the Veteran's back disability has on his ability to obtain and maintain gainful employment.  

2.  Readjudicate the Veteran's claim for an initial disability rating in excess of 10 percent for degenerative disc disease of L5-S1 related to multiple in-service back injuries in light of the physical examination provided to him and any additional medical evidence received since the SSOC in August 2011.  If the claim is not granted to the Veteran's satisfaction, send him another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


